Title: From John Adams to John Jay, 24 January 1787
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square January 24. 1787
     
     I must beg the Indulgence of Congress, while I Sollicit their Attention, for a few moments to Some Particulars which are very interesting to me personally and have Some relation to the foreign Affairs of the United States.— It is now, in the Beginning of the tenth Year Since I embarked first for Europe in Obedience to the Commands of the United States. The various Services to which they have been pleased to destine me, are known to Congress by their own Records and the particular details of the Execution of their orders, as far as Circumstances have permitted, have been transmitted, from time to time to Congress and their Ministers of Foreign

affairs, So that it would be unnecessary to repeat any Thing of that kind upon this Occasion. The Mission with which they honoured me to the United Provinces of the Low Countries, both as publick Minister and as Agent to negotiate a Loan of Money, are not yet revoked. The Commissions to negotiate with the Barbary States, in which I had the honour to be associated with Mr Jefferson are Still in force. The Commission to His Britannic Majesty, will expire on the twenty fourth of February 1788, this day thirteen months, unless sooner revoked.— I take this early Opportunity, of informing Congress of my Intention to return to America, as soon after the Expiration of this Commission as possible, that Measures may be taken in Season, to compleat all the Arrangements which that Honourable Assembly may judge necessary.
     I have been a Witness of So much Respect And Affection to the United States of America, in the Low Countries, and have there experienced so much Candour and Friendship to myself that it is naturally for me to wish to take Leave of their High Mightinesses, with decency, and according to the Forms that the Usages of Nations prescribe.— I must therefore Solicit a Letter of Recall.— It would be a Pleasure to me to go over in Person to the Hague, in order to present it, but as I have the most candid assurances that a Memorial sent from hence, would be equally well recieved, I shall probably avoid the Expence of a Journey. If Congress judge a Minister at that Court necessary, they will appoint one of Course and if there is further Occasion for borrowing any small Sums of Money, they will commissionate a new Agent. Coll Franks arrived here this Morning, with the Treaty with Morocco, and will be dispatched to Congress without delay. There is no probability of any further Progress or Success with the Barbary Powers, without further Orders from Congress and larger Sums of Money.— If Congress Should give fresh Instructions and order more Money to be appropriated, I must request, that they will associate some other Person with Mr Jefferson, if they should not judge it more convenient for that able and excellent Minister to conduct it alone, or designate some other Single Person to the Service.— it may be the Intention of Congress to recall me from this Court, before the Expiration of their present Commission: but as this would be a Measure of Ecclat, perhaps they may judge it more prudent to avoid it.— If Congress determine to send another Minister I hope it will be done in Such Season, that he may arrive before my Departure. if no other Minister is Sent, it

will perhaps be thought necessary, to leave the Negotiation in the Hands a Charge des Affaires. Coll Smith has at present only a Commission as Secretary of Legation. I may be permitted I hope without presuming too far, to recommend him to this office and solicit it for him.— When he was appointed Secretary he was unknown to me, even by name. He has Since formed a Connection in my Family which renders it delicate for me to say any Thing in his favour. Such a Circumstance however cannot forfeit his Title to Justice from me: and it is no more to say, that his Conduct, his Talents and his Industry, merit a much higher Station than has yet been assigned him. You know perfectly well sir that the office even of a public Minister of the Second order is a Station extreamly humiliating, at any Court in Europe. at Versailles at Madrid, at the Hague & at London, the Difference between Ambassadors, and Ministers Plenipotentiary, or Envoys is so immense, that the latter are little more regarded than the Maitre D’hotel of a Minister of State.— This is a fact known to you, but not known to our Countrymen: and therefore I think it my Duty to mention it that it may be considered. The Place of Charge D’affairs, is so much below that of Minister, and that of Simple Secretary of Legation so much below that of Charge D’affairs, that nothing can reconcile a Gentleman who has commanded in an Army, thro a whole War with reputation, to it, but the most decided Determination to Sacrifice his feelings to the good or rather to the Sense of his Country. I need not add that in the present times and Circumstances, these Things are more intollerable in England than else where.
     May I be permitted to request that Congress would be pleased to take up this subject as soon as their more important affairs will permit, that their arrangements may be received in Europe, in time to dispatch the few Things both of a public and private Nature that will remain for me to do. a Letter of Recall from Holland and an Appointment in my Place in the Commission to the Barbary States are of importance to be expedited early. If they do not arrive in Season before the Expiration of the Commission to St. James’s, I shall presume, that it is the Intention of Congress to take no further Arrangements in those affairs and embark with my Family for America in the early Spring ships in 1788.
     With the greatest Respect to Congress, I have / the Honour to be dear Sir your most / obliged and obedient humble Servant
     
      John Adams
     
     